Name: Council Directive 83/623/EEC of 25 November 1983 amending Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names
 Type: Directive
 Subject Matter: European Union law;  consumption;  leather and textile industries;  marketing
 Date Published: 1983-12-15

 Avis juridique important|31983L0623Council Directive 83/623/EEC of 25 November 1983 amending Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names Official Journal L 353 , 15/12/1983 P. 0008 - 0014 Finnish special edition: Chapter 15 Volume 4 P. 0175 Spanish special edition: Chapter 13 Volume 14 P. 0243 Swedish special edition: Chapter 15 Volume 4 P. 0175 Portuguese special edition Chapter 13 Volume 14 P. 0243 +++++( 1 ) OJ NO C 63 , 13 . 3 . 1980 , P . 3 . ( 2 ) OJ NO C 197 , 4 . 8 . 1980 , P . 66 . ( 3 ) OJ NO C 230 , 8 . 9 . 1980 , P . 22 . ( 4 ) OJ NO L 185 , 16 . 8 . 1971 , P . 16 . ( 5 ) OJ NO L 173 , 31 . 7 . 1972 , P . 1 . ( 6 ) OJ NO L 173 , 31 . 7 . 1972 , P . 1 . ( 7 ) OJ NO L 57 , 4 . 3 . 1981 , P . 23 . ( 8 ) OJ NO L 83 , 30 . 3 . 1973 , P . 1 . COUNCIL DIRECTIVE OF 25 NOVEMBER 1983 AMENDING DIRECTIVE 71/307/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO TEXTILE NAMES ( 83/623/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS CERTAIN PROVISIONS OF DIRECTIVE 71/307/EEC ( 4 ) HAVE GIVEN RISE IN THE MEMBER STATES TO DIFFERENCES OF INTERPRETATION AND APPLICATION PREJUDICIAL TO THE FREE MOVEMENT OF TEXTILE GOODS AND TO CONSUMER INFORMATION WITHIN THE MEANING OF THAT DIRECTIVE ; WHEREAS THOSE PROVISIONS MUST THEREFORE BE AMENDED OR SUPPLEMENTED , AND ALL DISCREPANCIES OF TERMINOLOGY OBSERVED IN THE VARIOUS LANGUAGE VERSIONS OF THE DIRECTIVE ELIMINATED ; WHEREAS THE TERM " TEXTILE FIBRE " MUST BE EXTENDED TO INCLUDE STRIPS OR TUBES WITH AN APPARENT WIDTH OF NOT MORE THAN 5 MM , WHICH ARE CUT OUT FROM SHEETS MANUFACTURED BY EXTRUSION OF THE POLYMERS LISTED UNDER ITEMS 17 TO 36 AND 39 OF ANNEX I , AND SUBSEQUENTLY DRAWN OUT LENGTHWISE ; WHEREAS THE TOLERANCE IN RESPECT OF " OTHER FIBRES " , WHICH HAS ALREADY BEEN LAID DOWN FOR PURE PRODUCTS , MUST ALSO BE APPLIED TO MIXTURES ; WHEREAS , IN CASES WHERE IT IS TECHNICALLY DIFFICULT TO SPECIFY THE COMPOSITION OF A PRODUCT AT THE TIME OF MANUFACTURE , ANY FIBRES KNOWN AT THAT TIME MAY BE STATED ON THE LABEL PROVIDED THAT THEY ACCOUNT FOR A CERTAIN PERCENTAGE OF THE FINISHED PRODUCT ; WHEREAS IT IS EXPEDIENT , IN ORDER TO AVOID THE DIFFERENCES OF APPLICATION THAT HAVE ARISEN IN THIS CONNECTION IN THE COMMUNITY , TO SPECIFY THE EXACT METHODS OF LABELLING CERTAIN TEXTILE PRODUCTS COMPOSED OF TWO OR MORE COMPONENTS , AND ALSO THE CONSTITUENTS OF TEXTILE PRODUCTS THAT NEED NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF LABELLING AND ANALYSIS ; WHEREAS TEXTILE PRODUCTS SUBJECT ONLY TO THE REQUIREMENT OF INCLUSIVE LABELLING , AND THOSE SOLD BY THE METRE OR IN CUT LENGTHS , MUST BE OFFERED FOR SALE IN SUCH A WAY THAT THE CONSUMER CAN FULLY ACQUAINT HIMSELF WITH THE PARTICULARS AFFIXED TO THE OVERALL PACKAGING OR THE ROLL ; WHEREAS IT IS FOR THE MEMBER STATES TO DECIDE ON THE MEASURES TO BE ADOPTED FOR THIS PURPOSE ; WHEREAS , WHEN DIRECTIVE 71/307/EEC WAS ADOPTED , THE COUNCIL PROVIDED FOR THE AMENDMENT OF ANNEXES III AND IV TO THAT DIRECTIVE ; WHEREAS THOSE ANNEXES SHOULD THEREFORE BE AMENDED , TAKING INTO ACCOUNT THE EXCEPTIONAL NATURE OF THE ITEMS REFERRED TO THEREIN AND ADDING OTHER PRODUCTS EXEMPT FROM LABELLING , IN PARTICULAR " DISPOSABLE " PRODUCTS OR PRODUCTS FOR WHICH ONLY INCLUSIVE LABELLING IS REQUIRED ; WHEREAS THE PROVISIONS NECESSARY FOR THE DETERMINATION AND THE ADAPTATION TO TECHNICAL PROGRESS OF THE METHODS OF ANALYSIS ARE IMPLEMENTING MEASURES OF A STRICTLY TECHNICAL NATURE ; WHEREAS IT IS THEREFORE NECESSARY TO APPLY TO THOSE MEASURES , AND TO THE MEASURES FOR ADAPTING ANNEXES I AND II TO THE DIRECTIVE TO TECHNICAL PROGRESS , THE COMMITTEE PROCEDURE ALREADY LAID DOWN IN ARTICLE 6 OF DIRECTIVE 72/276/EEC ( 5 ) , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 71/307/EEC IS HEREBY AMENDED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS : 1 . PARAGRAPH 2 OF ARTICLE 2 IS REPLACED BY THE FOLLOWING : " 2 . FOR THE PURPOSES OF THIS DIRECTIVE , " TEXTILE FIBRE " MEANS : - A UNIT OF MATTER CHARACTERIZED BY ITS FLEXIBILITY , FINENESS AND HIGH RATIO OF LENGTH TO MAXIMUM TRANSVERSE DIMENSION , WHICH RENDER IT SUITABLE FOR TEXTILE APPLICATIONS , - FLEXIBLE STRIPS OR TUBES , OF WHICH THE APPARENT WIDTH DOES NOT EXCEED 5 MM , INCLUDING STRIPS CUT FROM WIDER STRIPS OR FILMS , PRODUCED FROM THE SUBSTANCES USED FOR THE MANUFACTURE OF THE FIBRES LISTED UNDER ITEMS 17 TO 39 IN ANNEX I AND SUITABLE FOR TEXTILE APPLICATIONS ; THE APPARENT WIDTH IS THE WIDTH OF THE STRIP OR TUBE WHEN FOLDED , FLATTENED , COMPRESSED OR TWISTED , OR THE AVERAGE WIDTH WHERE THE WIDTH IS NOT UNIFORM . " 2 . PARAGRAPHS 2 , 4 AND 5 OF ARTICLE 6 ARE REPLACED BY THE FOLLOWING : " 2 . A TEXTILE PRODUCT COMPOSED OF TWO OR MORE FIBRES , NONE OF WHICH ACCOUNTS FOR AS MUCH AS 85 % OF THE TOTAL WEIGHT , SHALL BE DESIGNATED BY THE NAME AND PERCENTAGE BY WEIGHT OF AT LEAST THE TWO MAIN FIBRES , FOLLOWED BY THE NAMES OF THE OTHER CONSTITUENT FIBRES IN DESCENDING ORDER OF WEIGHT , WITH OR WITHOUT AN INDICATION OF THEIR PERCENTAGE BY WEIGHT . HOWEVER : ( A ) FIBRES WHICH SEPARATELY ACCOUNT FOR LESS THAN 10 % OF THE TOTAL WEIGHT OF A PRODUCT MAY BE COLLECTIVELY DESIGNATED BY THE TERM " OTHER FIBRES " , FOLLOWED BY THE TOTAL PERCENTAGE BY WEIGHT ; ( B ) WHERE THE NAME OF A FIBRE WHICH ACCOUNTS FOR LESS THAN 10 % OF THE TOTAL WEIGHT OF A PRODUCT IS SPECIFIED , THE FULL PERCENTAGE COMPOSITION OF THAT PRODUCT SHALL BE GIVEN . " " 4 . IN THE CASE OF TEXTILE PRODUCTS INTENDED FOR THE END CONSUMER , IN THE PERCENTAGE COMPOSITIONS SPECIFIED IN PARAGRAPHS 1 , 2 , 3 AND 5 OF THIS ARTICLE : ( A ) A QUANTITY OF EXTRANEOUS FIBRES OF UP TO 2 % OF THE TOTAL WEIGHT OF THE TEXTILE PRODUCT SHALL BE TOLERATED , PROVIDED THAT THIS QUANTITY IS JUSTIFIED ON TECHNICAL GROUNDS AND IS NOT ADDED AS A MATTER OF ROUTINE ; THIS TOLERANCE SHALL BE INCREASED TO 5 % IN THE CASE OF PRODUCTS WHICH HAVE UNDERGONE A CARDING PROCESS AND SHALL BE WITHOUT PREJUDICE TO THE TOLERANCE REFERRED TO IN ARTICLE 5 ( 3 ) ; ( B ) A MANUFACTURING TOLERANCE OF 3 % SHALL BE PERMITTED BETWEEN THE STATED FIBRE PERCENTAGES AND THE PERCENTAGES OBTAINED FROM ANALYSIS , IN RELATION TO THE TOTAL WEIGHT OF FIBRES SHOWN ON THE LABEL ; SUCH TOLERANCE SHALL ALSO BE APPLIED TO FIBRES WHICH , IN ACCORDANCE WITH PARAGRAPH 2 , ARE LISTED IN DESCENDING ORDER OF WEIGHT WITH NO INDICATION OF THEIR PERCENTAGE . THIS TOLERANCE SHALL ALSO APPLY TO ARTICLE 5 ( 2 ) ( B ) . ON ANALYSIS , THESE TOLERANCES SHALL BE CALCULATED SEPARATELY ; THE TOTAL WEIGHT TO BE TAKEN INTO ACCOUNT IN CALCULATING THE TOLERANCE REFERRED TO IN ( B ) SHALL BE THAT OF THE FIBRES OF THE FINISHED PRODUCT LESS THE WEIGHT OF ANY EXTRANEOUS FIBRES FOUND WHEN APPLYING THE TOLERANCE REFERRED TO IN ( A ) . THE ADDITION OF THE TOLERANCES REFERRED TO IN ( A ) AND ( B ) SHALL BE PERMITTED ONLY IF ANY EXTRANEOUS FIBRES FOUND BY ANALYSIS , WHEN APPLYING THE TOLERANCE REFERRED TO IN ( A ) , PROVE TO BE OF THE SAME CHEMICAL TYPE AS ONE OR MORE OF THE FIBRES SHOWN ON THE LABEL . IN THE CASE OF PARTICULAR PRODUCTS FOR WHICH THE MANUFACTURING PROCESS REQUIRES TOLERANCES HIGHER THAN THOSE GIVEN IN ( A ) AND ( B ) , HIGHER TOLERANCES MAY BE AUTHORIZED WHEN THE CONFORMITY OF THE PRODUCT IS CHECKED PURSUANT TO ARTICLE 13 ( 1 ) ONLY IN EXCEPTIONAL CASES AND WHERE ADEQUATE JUSTIFICATION IS PROVIDED BY THE MANUFACTURER . MEMBER STATES SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . 5 . THE TERM " MIXED FIBRES " OR THE TERM " UNSPECIFIED TEXTILE COMPOSITION " MAY BE USED FOR ANY PRODUCT THE COMPOSITION OF WHICH CANNOT EASILY BE STATED AT THE TIME OF MANUFACTURE . " 3 . ARTICLE 7 IS REPLACED BY THE FOLLOWING : " ARTICLE 7 WITHOUT PREJUDICE TO THE TOLERANCES LAID DOWN IN ARTICLES 4 ( 2 ) , 5 ( 3 ) , AND 6 ( 4 ) , VISIBLE , ISOLABLE FIBRES WHICH ARE PURELY DECORATIVE AND DO NOT EXCEED 7 % OF THE WEIGHT OF THE FINISHED PRODUCT NEED NOT BE MENTIONED IN THE FIBRE COMPOSITIONS PROVIDED FOR IN ARTICLES 4 AND 6 ; THE SAME SHALL APPLY TO FIBRES ( E . G . METALLIC FIBRES ) WHICH ARE INCORPORATED IN ORDER TO OBTAIN AN ANTISTATIC EFFECT AND WHICH DO NOT EXCEED 2 % OF THE WEIGHT OF THE FINISHED PRODUCT . IN THE CASE OF THE PRODUCTS REFERRED TO IN ARTICLE 6 ( 3 ) , SUCH PERCENTAGES SHALL BE CALCULATED NOT ON THE WEIGHT OF THE FABRIC BUT ON THE WEIGHT OF THE WARP AND THAT OF THE WEFT SEPARATELY . " 4 . THE FOLLOWING SUBPARAGRAPH IS ADDED TO ARTICLE 8 ( 2 ) ( C ) : " IN THE CASE OF BOBBINS , REELS , SKEINS , BALLS OR ANY OTHER SMALL QUANTITY OF SEWING , MENDING AND EMBROIDERY YARNS , THE OPTION PROVIDED FOR IN THE PRECEDING PARAGRAPH MAY BE EXERCISED BY THE MEMBER STATES ONLY IN THE CASE OF INCLUSIVE LABELLING ON PACKAGING OR DISPLAYS . WITHOUT PREJUDICE TO THE CASES REFERRED TO IN POINT 18 OF ANNEX IV , INDIVIDUAL ITEMS MAY BE LABELLED IN ANY ONE OF THE COMMUNITY LANGUAGES . " 5 . ARTICLE 9 IS SUPPLEMENTED BY THE FOLLOWING PARAGRAPH 3 : " 3 . WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 12 : ( A ) THE FIBRE COMPOSITION OF THE FOLLOWING CORSETRY ARTICLES SHALL BE INDICATED BY STATING THE COMPOSITION OF THE WHOLE PRODUCT OR THAT OF THE COMPONENTS LISTED BELOW EITHER INCLUSIVELY OR SEPARATELY : - FOR BRASSIERES : THE OUTSIDE AND INSIDE FABRIC OF THE CUPS AND BACK , - FOR CORSETS : THE FRONT , REAR AND SIDE STIFFENING PANELS , - FOR CORSELETS : THE OUTSIDE AND INSIDE FABRIC OF THE CUPS , THE FRONT AND REAR STIFFENING PANELS AND THE SIDE PANELS . THE FIBRE COMPOSITION OF CORSETRY ARTICLES OTHER THAN THOSE LISTED IN THE PREVIOUS SUBPARAGRAPH SHALL BE INDICATED BY STATING THE COMPOSITION OF THE WHOLE PRODUCT OR , EITHER INCLUSIVELY OR SEPARATELY , THE COMPOSITION OF THE VARIOUS COMPONENTS OF THE ARTICLES ; SUCH LABELLING SHALL NOT BE COMPULSORY FOR COMPONENTS REPRESENTING LESS THEN 10 % OF THE TOTAL WEIGHT OF THE PRODUCT . THE SEPARATE LABELLING OF THE VARIOUS PARTS OF THE CORSETRY ARTICLES REFERRED TO ABOVE SHALL BE CARRIED OUT IN SUCH A WAY THAT THE END CONSUMER CAN EASILY UNDERSTAND TO WHICH PART OF THE PRODUCT THE PARTICULARS ON THE LABEL REFER ; ( B ) THE FIBRE COMPOSITION OF ETCH-PRINTED TEXTILES SHALL BE GIVEN FOR THE PRODUCT AS A WHOLE AND MAY BE INDICATED BY STATING , SEPARATELY , THE COMPOSITION OF THE BASE FABRIC AND THAT OF THE ETCHED PARTS . THESE COMPONENTS MUST BE MENTIONED BY NAME ; ( C ) THE FIBRE COMPOSITION OF EMBROIDERED TEXTILES SHALL BE GIVEN FOR THE PRODUCT AS A WHOLE AND MAY BE INDICATED BY STATING , SEPARATELY , THE COMPOSITION OF THE BASE FABRIC AND THAT OF THE EMBROIDERY YARN ; THESE COMPONENTS MUST BE MENTIONED BY NAME ; IF THE EMBROIDERED PARTS AMOUNT TO LESS THAN 10 % OF THE SURFACE AREA OF THE PRODUCT , ONLY THE COMPOSITION OF THE BASE FABRIC NEED BE STATED ; ( D ) THE FIBRE COMPOSITION OF YARNS CONSISTING OF A CORE AND A COVER MADE UP OF DIFFERENT FIBRES , AND OFFERED FOR SALE AS SUCH TO THE CONSUMER , SHALL BE GIVEN FOR THE PRODUCT AS A WHOLE AND MAY BE INDICATED BY STATING THE COMPOSITION OF THE CORE AND THE COVER SEPARATELY ; THESE COMPONENTS MUST BE MENTIONED BY NAME ; ( E ) THE FIBRE COMPOSITION OF VELVET AND PLUSH TEXTILES , OR OF TEXTILES RESEMBLING VELVET OR PLUSH , SHALL BE GIVEN FOR THE WHOLE PRODUCT AND , WHERE THE PRODUCT COMPRISES A DISTINCT BACKING AND A USE-SURFACE COMPOSED OF DIFFERENT FIBRES , MAY BE STATED SEPARATELY FOR THESE TWO PARTS , WHICH MUST BE MENTIONED BY NAME ; ( F ) THE COMPOSITION OF FLOOR COVERINGS AND CARPETS OF WHICH THE BACKING AND THE USE-SURFACE ARE COMPOSED OF DIFFERENT FIBRES MAY BE STATED FOR THE USE-SURFACE ALONE , WHICH MUST BE MENTIONED BY NAME . " 6 . ARTICLE 10 IS AMENDED AS FOLLOWS : - A NEW POINT ( C ) IS ADDED TO THE PRESENT PARAGRAPH : " ( C ) THE COMPOSITION OF TEXTILE PRODUCTS SOLD BY THE METRE NEED BE SHOWN ONLY ON THE LENGTH OR ROLL OFFERED FOR SALE . " ; - A SECOND PARAGRAPH IS ADDED : " MEMBER STATES SHALL TAKE ALL NECESSARY STEPS TO ENSURE THAT THE PRODUCTS REFERRED TO IN ( B ) AND ( C ) OF THE FIRST PARAGRAPH ARE OFFERED FOR SALE IN SUCH A WAY THAT THE END CONSUMER CAN FULLY ACQUAINT HIMSELF WITH THE COMPOSITION OF THESE PRODUCTS . " 7 . ARTICLE 12 IS REPLACED BY THE FOLLOWING : " ARTICLE 12 FOR THE PURPOSES OF APPLYING ARTICLE 8 ( 1 ) AND THE OTHER PROVISIONS OF THIS DIRECTIVE RELATING TO THE LABELLING OF TEXTILE PRODUCTS , THE FIBRE PERCENTAGES REFERRED TO IN ARTICLES 4 , 5 AND 6 SHALL BE DETERMINED WITHOUT TAKING ACCOUNT OF THE ITEMS LISTED IN POINTS 1 , 2 AND 3 BELOW : 1 . FOR ALL TEXTILE PRODUCTS : NON-TEXTILE PARTS , SELVEDGES , LABELS AND BADGES , EDGINGS AND TRIMMINGS NOT FORMING AN INTEGRAL PART OF THE PRODUCT , BUTTONS AND BUCKLES COVERED WITH TEXTILE MATERIALS , ACCESSORIES , DECORATIONS , NON-ELASTIC RIBBONS , ELASTIC THREADS AND BANDS ADDED AT SPECIFIC AND LIMITED POINTS OF THE PRODUCT AND , SUBJECT TO THE CONDITIONS SPECIFIED IN ARTICLE 7 , VISIBLE , ISOLABLE FIBRES WHICH ARE PURELY DECORATIVE AND ANTISTATIC FIBRES ; 2 . ( A ) FOR FLOOR COVERINGS AND CARPETS : ALL COMPONENTS OTHER THAN THE USE-SURFACE ; ( B ) FOR UPHOLSTERY FABRICS : BINDING AND FILLING WARPS AND WEFTS WHICH DO NOT FORM PART OF THE USE-SURFACE ; FOR HANGINGS AND CURTAINS : BINDING AND FILLING WARPS AND WEFTS WHICH DO NOT FORM PART OF THE RIGHT SIDE OF THE FABRIC ; ( C ) FOR OTHER TEXTILE PRODUCTS : BASE OR UNDERLYING FABRICS , STIFFENINGS AND REINFORCEMENTS , INTER-LININGS AND CANVAS BACKINGS , STITCHING AND ASSEMBLY THREADS UNLESS THEY REPLACE THE WARP AND/OR WEFT OF THE FABRIC , FILLINGS NOT HAVING AN INSULATING FUNCTION AND , SUBJECT TO THE PROVISIONS OF ARTICLE 9 ( 1 ) , LININGS . FOR THE PURPOSES OF THIS PROVISION : - THE BASE OR UNDERLYING MATERIAL OF TEXTILE PRODUCTS WHICH SERVE AS A BACKING FOR THE USE-SURFACE , IN PARTICULAR IN BLANKETS AND DOUBLE FABRICS , AND THE BACKINGS OF VELVET OR PLUSH FABRICS AND KINDRED PRODUCTS SHALL NOT BE REGARDED AS BACKINGS TO BE REMOVED , - " STIFFENINGS AND REINFORCEMENTS " MEAN THE YARNS OR MATERIALS ADDED AT SPECIFIC AND LIMITED POINTS OF THE TEXTILE PRODUCTS TO STRENGTHEN THEM OR TO GIVE THEM STIFFNESS OR THICKNESS ; 3 . FATTY SUBSTANCES , BINDERS , WEIGHTINGS , SIZINGS AND DRESSINGS , IMPREGNATING PRODUCTS , ADDITIONAL DYEING AND PRINTING PRODUCTS AND OTHER TEXTILE PROCESSING PRODUCTS . IN THE ABSENCE OF COMMUNITY PROVISIONS , MEMBER STATES SHALL TAKE ALL NECESSARY MEASURES TO ENSURE THAT THESE ITEMS ARE NOT PRESENT IN QUANTITIES LIABLE TO MISLEAD THE CONSUMER . " 8 . ARTICLE 13 IS REPLACED BY THE FOLLOWING : " ARTICLE 13 1 . CHECKS ON WHETHER THE COMPOSITION OF TEXTILE PRODUCTS IS IN CONFORMITY WITH THE INFORMATION SUPPLIED IN ACCORDANCE WITH THIS DIRECTIVE SHALL BE CARRIED OUT BY THE METHODS OF ANALYSIS SPECIFIED IN THE DIRECTIVES REFERRED TO IN PARAGRAPH 2 . FOR THIS PURPOSE , THE FIBRE PERCENTAGES IN ARTICLES 4 , 5 AND 6 SHALL BE DETERMINED BY APPLYING TO THE ANHYDROUS MASS OF EACH FIBRE THE APPROPRIATE AGREED ALLOWANCE LAID DOWN IN ANNEX II , AFTER HAVING REMOVED THE ITEMS REFERRED TO IN ARTICLE 12 ( 1 ) , ( 2 ) AND ( 3 ) . 2 . SEPARATE DIRECTIVES WILL SPECIFY THE METHODS OF SAMPLING AND ANALYSIS TO BE USED IN MEMBER STATES TO DETERMINE THE FIBRE COMPOSITION OF PRODUCTS COVERED BY THIS DIRECTIVE . " 9 . THE FOLLOWING ARTICLE 15A IS INSERTED : " ARTICLE 15A 1 . THE ADDITIONS TO ANNEX I AND THE ADDITIONS AND AMENDMENTS TO ANNEX II TO THIS DIRECTIVE WHICH ARE NECESSARY FOR ADAPTING THESE ANNEXES TO TECHNICAL PROGRESS SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 6 OF DIRECTIVE 72/276/EEC ( 6 ) , AS LAST AMENDED BY DIRECTIVE 81/75/EEC ( 7 ) . 2 . THE NEW METHODS OF QUANTITATIVE ANALYSIS FOR BINARY AND TERNARY MIXTURES OTHER THAN THOSE REFERRED TO IN DIRECTIVES 72/276/EEC AND 73/44/EEC ( 8 ) SHALL ALSO BE DETERMINED BY THAT PROCEDURE . 3 . THE NAME OF THE COMMITTEE REFERRED TO IN ARTICLE 5 OF DIRECTIVE 72/276/EEC SHALL BECOME THE " COMMITTEE FOR DIRECTIVES RELATING TO TEXTILE NAMES AND LABELLING " . " 10 . ANNEX I IS AMENDED AS FOLLOWS : ( A ) THE FOLLOWING ITEMS ARE AMENDED AS FOLLOWS : 1 AND 2 : A FOOTNOTE REFERENCE " ( 1 ) " IS INSERTED AFTER THE TEXT RELATING TO THESE ITEMS IN THE SECOND COLUMN HEADED " NAME " . 2 : THE FOOTNOTE REFERENCE " ( 1 ) " WHICH CURRENTLY APPEARS AFTER THE WORD " GUANACO " IN THE SECOND COLUMN HEADED " NAME " IS DELETED . UNDER " FIBRE DESCRIPTION " THE WORD " MOHAIR " IS REPLACED AS FOLLOWS : - IN THE FRENCH TEXT BY " CHEVRE ANGORA " , - IN THE ITALIAN TEXT BY " CAPRA ANGORA " , - IN THE GERMAN TEXT BY " ANGORAZIEGE " . IN THE DANISH TEXT THE WORD " ANGORAGED " IS ADDED AFTER THE WORD " KASHMIRGED " . IN THE DUTCH TEXT THE WORD " MOHAIR " IS DELETED . 9 JUTE : THE FIBRE DESCRIPTION IS REPLACED BY THE FOLLOWING : " FIBRE OBTAINED FROM THE BAST OF CORCHORUS OLITORIUS AND CORCHORUS CAPSULARIS . FOR THE PURPOSES OF THIS DIRECTIVE , BAST FIBRES OBTAINED FROM THE FOLLOWING SPECIES SHALL BE TREATED IN THE SAME WAY AS JUTE : HIBISCUS CANNABINUS ; HIBISCUS SABDARIFFA , ABULTILON AVICENNAE , URENA LOBATA , URENA SINUATA " . 14 KENAF : DELETED . 20 MODAL : THE FIBRE DESCRIPTION IS REPLACED BY THE FOLLOWING : " A FIBRE OF REGENERATED CELLULOSE HAVING A HIGH BREAKING FORCE AND HIGH WET MODULUS . THE BREAKING FORCE ( BC ) IN THE CONDITIONED STATE AND THE FORCE ( BM ) REQUIRED TO PRODUCE AN ELONGATION OF 5 % IN THE WET STATE ARE : WHERE T IS THE MEAN LINEAR DENSITY IN DECITEX " . 25 CHLOROFIBRE : THE FIBRE DESCRIPTION IS REPLACED BY THE FOLLOWING : " FIBRE FORMED OF LINEAR MACROMOLECULES HAVING IN THEIR CHAIN MORE THAN 50 % BY MASS OF CHLORINATED VINYL OR CHLORINATED VINYLIDENE MONOMERIC UNITS " . 28 NYLON : THE NAME SHALL READ " POLYAMIDE " OR " NYLON " . 32 POLYCARBAMIDE : THE FIBRE DESCRIPTION IS REPLACED BY THE FOLLOWING : " FIBRE FORMED OF LINEAR MACROMOLECULES HAVING IN THE CHAIN THE RECURRING UREYLENE ( NH - CO - NH ) FUNCTIONAL GROUP " . 37 ELASTANE : IN THE DUTCH TEXT THE NAME IS AMENDED TO READ " ELASTAAN " ; ( B ) FOOTNOTE ( 1 ) SHALL READ AS FOLLOWS : " ( 1 ) THE NAME " WOOL " IN ITEM 1 OF THIS ANNEX MAY ALSO BE USED TO INDICATE A MIXTURE OF FIBRES FROM SHEEP'S OR LAMBS' FLEECES AND THE HAIRS LISTED IN THE THIRD COLUMN OF ITEM 2 . THIS PROVISION IS APPLICABLE TO THE TEXTILE PRODUCTS LISTED IN ARTICLES 4 AND 5 AND TO THOSE REFERRED TO IN ARTICLE 6 , PROVIDED THAT THE LATTER ARE PARTLY COMPOSED OF THE FIBRES LISTED IN ITEMS 1 AND 2 . " ( C ) THE FOOTNOTE REFERENCE AND FOOTNOTE ( 2 ) ARE DELETED . THE FOOTNOTE REFERENCE AND FOOTNOTE ( 3 ) IN CERTAIN LANGUAGE VERSIONS ARE AMENDED TO READ " ( 2 ) " . 11 . ANNEX II IS AMENDED AS FOLLOWS : ( A ) THE TITLE SHALL READ : " AGREED ALLOWANCES USED TO . . . " ( B ) THE FOLLOWING ITEMS ARE AMENDED AS FOLLOWS : 14 : IS DELETED ; 28 : THE WORDS " POLYAMIDE ( 6-6 ) " , " POLYAMIDE 6 " AND " POLYAMIDE 11 " ARE FOLLOWED BY THE WORDS " OR NYLON " IN ALL CASES ; 29 : THE PERCENTAGE FOR POLYESTER FILAMENT IS SET AT " 1,50 " INSTEAD OF " 3,00 " ; 37 : IN THE SECOND COLUMN OF THE DUTCH TEXT , THE NAME OF THE FIBRE IS AMENDED TO READ " ELASTAAN " . 12 . ANNEX III IS AMENDED AS FOLLOWS : ( A ) THE FOLLOWING ITEMS ARE AMENDED AS FOLLOWS : 3 : SHALL READ IN GERMAN " ETIKETTEN UND ABZEICHEN " AND IN ITALIAN " ETICHETTE E CONTRASSEGNI " ; 12 : SHALL READ " TEXTILE PRODUCTS FOR BASE AND UNDERLYING FABRICS AND STIFFENINGS " ; 16 : IS DELETED ; 21 : SHALL READ " HAND-EMBROIDERED TAPESTRIES , FINISHED OR UNFINISHED , AND MATERIALS FOR THEIR PRODUCTION , INCLUDING EMBROIDERY YARNS , SOLD SEPARATELY FROM THE CANVAS AND SPECIALLY PRESENTED FOR USE IN SUCH TAPESTRIES " ; 22 : SHALL READ IN DUTCH " KNOPEN EN GESPEN MET STOF BEKLEED " AND IN GERMAN " MIT TEXTILIEN UEBERZOGENE KNOEPFE UND SCHNALLEN " . ( B ) THE FOLLOWING ITEMS ARE ADDED : " 36 : FUNERAL ITEMS . 37 : DISPOSABLE ARTICLES , WITH THE EXCEPTION OF WADDING . FOR THE PURPOSES OF THIS DIRECTIVE , TEXTILE ARTICLES DESIGNED TO BE USED ONCE ONLY OR FOR A LIMITED TIME , AND THE NORMAL USE OF WHICH PRECLUDES ANY RESTORING FOR SUBSEQUENT USE FOR THE SAME OR A SIMILAR PURPOSE , ARE TO BE REGARDED AS DISPOSABLE . 38 : TEXTILE ARTICLES SUBJECT TO THE RULES OF THE EUROPEAN PHARMACOPOEIA AND COVERED BY A REFERENCE TO THOSE RULES , NON-DISPOSABLE BANDAGES FOR MEDICAL AND ORTHOPAEDIC USE AND ORTHOPAEDIC TEXTILE ARTICLES IN GENERAL . 39 : TEXTILE ARTICLES INCLUDING CORDAGE , ROPES AND STRING , SUBJECT TO ITEM 12 OF ANNEX IV , NORMALLY INTENDED : ( A ) FOR USE AS EQUIPMENT COMPONENTS IN THE MANUFACTURE AND PROCESSING OF GOODS ; ( B ) FOR INCORPORATION IN MACHINES , INSTALLATIONS ( E . G . FOR HEATING , AIR CONDITIONING OR LIGHTING ) , DOMESTIC AND OTHER APPLIANCES , VEHICLES AND OTHER MEANS OF TRANSPORT , OR FOR THEIR OPERATION , MAINTENANCE OR EQUIPMENT , OTHER THAN TARPAULIN COVERS AND TEXTILE MOTOR VEHICLE ACCESSORIES SOLD SEPARATELY FROM THE VEHICLE . 40 : TEXTILE ARTICLES FOR PROTECTION AND SAFETY PURPOSES SUCH AS SAFETY BELTS , PARACHUTES , LIFEJACKETS , EMERGENCY CHUTES , FIRE-FIGHTING DEVICES , BULLETPROOF WAISTCOATS AND SPECIAL PROTECTIVE GARMENTS ( E . G . PROTECTION AGAINST FIRE , CHEMICAL SUBSTANCES OR OTHER SAFETY HAZARDS ) . 41 : AIR-SUPPORTED STRUCTURES ( E . G . SPORTS HALLS , EXHIBITION STANDS OR STORAGE FACILITIES ) , PROVIDED THAT PARTICULARS OF THE PERFORMANCES AND TECHNICAL SPECIFICATIONS OF THESE ARTICLES ARE SUPPLIED . 42 : SAILS . 43 : ANIMAL CLOTHING . 44 : FLAGS AND BANNERS . " 13 . ANNEX IV IS AMENDED AS FOLLOWS : ( A ) THE TITLE SHALL READ : " PRODUCTS FOR WHICH ONLY INCLUSIVE LABELLING OR MARKING IS OBLIGATORY ( ARTICLE 10 , FIRST PARAGRAPH , POINT ( B ) ) " ; ( B ) ITEM 12 SHALL READ : " PACKING STRING AND AGRICULTURAL TWINE ; STRING , CORDAGE AND ROPES OTHER THAN THOSE FALLING WITHIN ITEM 39 OF ANNEX III ( 1 ) " ; ( C ) THE FOLLOWING ITEMS ARE ADDED : " 15 : BUN NETS AND HAIR NETS . 16 : TIES AND BOW TIES FOR CHILDREN . 17 : BIBS ; WASHGLOVES AND FACE FLANNELS . 18 : SEWING , MENDING AND EMBROIDERY YARNS PRESENTED FOR RETAIL SALE IN SMALL QUANTITIES WITH A NET WEIGHT OF 1 GRAM OR LESS . 19 : TAPE FOR CURTAINS AND BLINDS AND SHUTTERS . " ( D ) A FOOTNOTE ( 1 ) IS ADDED READING : " ( 1 ) FOR THE PRODUCTS FALLING WITHIN THIS ITEM AND SOLD IN CUT LENGTHS , THE INCLUSIVE LABELLING SHALL BE THAT OF THE REEL . THE CORDAGE AND ROPES FALLING WITHIN THIS ITEM INCLUDE THOSE USED IN MOUNTAINEERING AND WATER SPORTS . " ARTICLE 2 1 . MEMBER STATES SHALL ADOPT , PUBLISH AND APPLY THE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 24 MONTHS OF ITS NOTIFICATION . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . MEMBER STATES SHALL PERMIT , UNTIL 42 MONTHS AFTER NOTIFICATION OF THIS DIRECTIVE , THE PLACING ON THE MARKET OF TEXTILE PRODUCTS WHICH ARE IN CONFORMITY WITH DIRECTIVE 71/307/EEC BUT WHICH ARE NOT YET LABELLED IN ACCORDANCE WITH THE PROVISIONS OF THIS DIRECTIVE . 3 . MEMBER STATES SHALL ENSURE THAT THE TEXTS OF THE MAIN PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE ARE COMMUNICATED TO THE COMMISSION . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 NOVEMBER 1983 . FOR THE COUNCIL THE PRESIDENT G . MORAITIS